Case 2:18-cv-09017-SDW-CLW Document 37 Filed 08/22/19 Page 1 of 2 PagelD: 409

One (1) University Plaza, Suite 408 Admitted New York and New Jersey
Hackensack, New Jersey 07601 lawoffices.c
Telephone: (646) 749-8014

Law Offices of Louis J. Maione
303 East 57" Street, 30th Floor
New York, New York 10022

Telephone: (917) 549-5693

I lal lOULIS| Malones' aem

 

Respond to NJ

 

 

 

 

NY | x August 22, 2019

 

By Electronic Transmittal
Hon. Susan D. Wigenton, U.S.D.J.
United States District Court

for the District of New Jersey
Martin Luther King Building
50 Walnut Street
Newark, New Jersey 07101

Re: — Schiff Food Products Co., Inc. v. Turer Bitkisel Uretim Hayvancilik, Insaat,
Su Urunleri, Orman Urunleri Tarim Gida Sanayi ve Ticaret Anonim Sirketi
d/b/a Turer Bitkisel A.S. Tepecik Mah., et al., Case No. 18-cv-09017 (D.N.J.)

Dear Judge Wigenton:
I am counsel to the defendant in the above-captioned matter, Turer Bitkisel (“Turer”).

In connection with the recently filed Opposition of Plaintiff, Schiff Food Products, Inc.
(“Schiff”), to the Motion to Dismiss by defendant Celsan Ithalat, and the Cross Motion by Turer
to Vacate Default, we respectfully request the opportunity to interpose a brief Reply to what we
feel are palpable inconsistencies advanced by Schiff which appear to be in direct contravention
of its claims advanced in its Complaint, as well as certain factual misrepresentations proffered by
Schiff in its opposition.

Aware that, as a general rule the Local Rules of the District of New Jersey do not allow
for a Reply to opposition to a Cross Motion, Turer, with the Court’s indulgence, would like the
opportunity to address these issues with the caveat that we would restrict our rejoinder to no
Case 2:18-cv-09017-SDW-CLW Document 37 Filed 08/22/19 Page 2 of 2 PagelD: 410

more than 5-6 pages in a letter brief. And, because my co-counsel, Petek Gunay, presently is out
of the country for another week, we would ask to file our Reply no later than the 6" of
September.

Thank you in advance for your time and consideration.
Respectfully yours,

ce: P. Gunay, Esq. Louis J. Maione
